12/29/2020


                                          DA 18-0392
                                                                                           Case Number: DA 18-0392

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 325N


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

RUSTY JAY WEBER,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DC-17-515C
                       Honorable Heidi J. Ulbricht, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Deborah S. Smith, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Rob Cameron, Deputy
                       Attorney General, Helena, Montana

                       Travis R. Ahner, Flathead County Attorney, Andrew C. Clegg, Deputy
                       County Attorney, Kalispell, Montana


                                                   Submitted on Briefs: October 14, 2020

                                                              Decided: December 29, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Rusty Weber appeals an order of the Eleventh Judicial District Court,

Flathead County, denying his motion to dismiss a charge of felony Driving Under the

Influence (“DUI”) in violation of §§ 61-8-401(1) and 61-8-731, MCA. Weber argues that

law enforcement unreasonably impeded his right to obtain an independent blood test

following his arrest. We affirm.

¶3     On September 16, 2017, Kalispell Police Department (“Department”) Officer

Andrew Haag arrested Weber on suspicion of DUI. Officer Haag transported Weber to the

station, where an initial pat-down search produced a cellphone and a wallet with about $45

in cash, along with credit cards. Officer Haag placed these items on a counter, read Weber

Montana’s Implied Consent Advisory,1 and requested that Weber take a breathalyzer test.

Weber agreed to the breath test.

¶4     While waiting for the breathalyzer to warm up, Weber asked if he could make a call

on his phone. Officer Haag replied: “I’m not [going] to let you use the phone right at this

moment.” Once the machine was ready, Weber gave a breath sample and again requested


1
 The Montana Implied Consent Advisory informs a DUI suspect he has the right to an independent
blood test at his own expense.
                                              2
to use his phone. Officer Haag stated that after giving one more sample, Weber could use

his phone. Weber gave the second sample, and Officer Haag handed him his phone. Weber

scrolled through his phone for several minutes until Officer Haag informed him the test

results indicated he had a .20 blood alcohol content (“BAC”) level. Without being asked,

Weber then placed his phone back on the counter, and Officer Haag administered the

Miranda warning.

¶5        When Officer Haag asked Weber if he understood his rights, Weber requested an

independent blood test. Officer Haag informed Weber the test would be at his own expense

and asked how Weber intended to pay its $150 cost. Weber responded that either his

insurance or money in his bank accounts could cover the cost. Officer Haag told Weber,

“If we can make those arrangements, then we’ll make it happen” and, “Stay seated there

and I’ll see what we can do.” He then left the booking area to try to arrange the test. While

Officer Haag was gone, Weber got up and moved around the booking area. At one point

an officer told him to have a seat. Weber complied with the request for a few minutes but

soon started again walking around the booking area; no officer again told him to remain

seated.     Weber walked to the counter several times, which still held his personal

belongings. The booking video shows Weber apparently handling his phone and at one

point opening a can and placing what appears to be tobacco dip in his mouth. During this

time, no officer requested that Weber refrain from handling his phone or his other personal

items.

¶6        Over about thirty minutes, Officer Haag placed several calls attempting to set up an

independent blood test.        First, Officer Haag called Valley Medical Services, the

                                               3
organization the Department usually contacts to perform independent blood tests. It was

closed due to the late hour, however, and its on-call number was out of service.

Officer Haag next contacted the Kalispell Regional Medical Center (“KRMC”) emergency

room. KRMC staff informed Officer Haag that a doctor’s note would be required to

administer an independent blood test.2 Officer Haag also called the Flathead County

Detention Center asking if it knew any other numbers or providers that would provide an

independent blood test, but it had no other recommendations.

¶7     Officer Haag went back to the booking area and informed Weber he was unable to

find a provider to administer an independent blood test. After a short discussion in which

Weber repeatedly mentioned his right to get an independent blood test, Officer Haag stated

he had exhausted his options and began placing Weber’s belongings in a plastic bag.

Officer Haag then cited Weber for felony DUI and informed Weber he would need to

remain in jail until a justice of the peace was available. Weber again requested an

independent blood test. At this point Officer Haag’s supervisor, Sergeant Brooks, entered

the booking area. Sergeant Brooks repeated that the officers had been unable to arrange a

test, but that Weber may have “another option” through KRMC if he had a doctor who

could order the test. Sergeant Brooks advised Weber he could be transported to have the

test administered if so, but the $150 cost must be paid in cash. Weber replied he did not

have a personal physician, trusted whomever at the hospital to administer the test, and



2
 At the hearing on Weber’s motion to dismiss, Officer Haag testified that the KRMC staff member
with whom he spoke stated that law enforcement could request a blood draw pursuant to a search
warrant or with consent of the suspect, but that such a sample would be sent to the State crime lab.
                                                 4
could withdraw enough money to cover its cost from an ATM. A brief back and forth

ensued, with Weber repeatedly asking if the ability to get an independent blood test was

his right. In attempting to explain the law to Weber, Officer Haag stated, “it is not a right

if it costs money,” and Sergeant Brooks agreed with that characterization. Without a doctor

to order the test, the officers soon transported Weber to the Flathead County Detention

Center.

¶8     Denying Weber’s motion to dismiss, the District Court found that although Weber

timely requested an independent blood test, he “made no effort” to coordinate one, relying

instead on law enforcement to arrange it for him. The District Court concluded that law

enforcement reasonably attempted to secure an independent blood test, but circumstances

beyond their control prevented one from occurring. Further, because Weber was arrested

around midnight, he had no doctor to call, and no medical emergency necessitated

emergency room treatment, the District Court concluded that any assertion by Weber that

he would have received an independent test had law enforcement brought him to KRMC

was pure speculation. Weber pleaded guilty to the charge, reserving his right to appeal.

¶9     We review de novo a district court’s denial of a motion to dismiss a criminal charge.

State v. Neva, 2018 MT 81, ¶ 11, 391 Mont. 149, 415 P.3d 481 (citing State v. Minkoff,

2002 MT 29, ¶ 8, 308 Mont. 248, 42 P.3d 223). A person accused of a crime has a

constitutional due process right to obtain exculpatory evidence, including an independently

administered BAC test. Minkoff, ¶ 9 (citing State v. Swanson, 222 Mont. 357, 360,

722 P.2d 1155, 1157 (1986)).        Section 61-8-405(2), MCA, defines the scope and

parameters of this right:

                                             5
       In addition to any test administered at the direction of a peace officer, a
       person may request that an independent blood sample be drawn by a
       physician or registered nurse for the purpose of determining any measured
       amount or detected presence of alcohol, drugs, or any combination of alcohol
       and drugs in the person. The peace officer may not unreasonably impede the
       person’s right to obtain an independent blood test. The officer may but has
       no duty to transport the person to a medical facility or otherwise assist the
       person in obtaining the test. The cost of an independent blood test is the sole
       responsibility of the person requesting the test. The failure or inability to
       obtain an independent test by a person does not preclude the admissibility in
       evidence of any test given at the direction of a peace officer.

¶10    “[T]wo criteria must be established to support an allegation of denial of due process

rights with regard to the right to an independent test.” Minkoff, ¶ 10 (citing State v.

Sidmore, 286 Mont. 218, 234, 951 P.2d 558, 568 (1997)). First, the accused must timely

request an independent test; the parties do not dispute that Weber’s requests in custody

satisfy this prong. Minkoff, ¶ 10 (citation omitted). Second, law enforcement must

“unreasonably impede the right to the test.” Minkoff, ¶ 10 (citation omitted).

¶11    Weber argues that the officers unreasonably impeded his right to obtain an

independent blood test by requiring him to pay its $150 fee with the cash he had on hand

at the time of his arrest and by requiring him to obtain a doctor’s order before transporting

him to a hospital. The State argues that the right to an independent blood test is not absolute

and law enforcement has no duty to “make it happen.” Law enforcement here, the State

contends, went “above and beyond” the requirements of the law in their attempts to set up

an independent blood test for Mr. Weber—“who did nothing to help himself.”

¶12    Weber has not met the high bar of demonstrating the officers’ actions

“unreasonably     impede[d]”     his   right   to   seek    an   independent     blood    test.

Section 61-8-405(2), MCA, is clear that law enforcement is under no obligation to transport

                                               6
or otherwise assist an individual in obtaining such a test. Despite this, Department

personnel made reasonable efforts to arrange an independent test. The Department’s usual

testing provider was unavailable due to the late hour, but Officer Haag nonetheless

contacted KRMC and the Flathead County Detention Center attempting to arrange a test.

Officer Haag’s conversation with KRMC staff further indicated that even if he transported

Weber to KRMC’s emergency room, there was not a reasonable probability the staff would

agree to administer an independent test to Weber absent a doctor’s order.

¶13    On the whole record, we conclude that Officer Haag’s comment, “it is not a right if

it costs money,” did not rise to an unreasonable impediment of Weber’s ability to obtain

the test. At its core, the right protected by § 61-8-405(2), MCA, is the right for a defendant

to gather exculpatory evidence.        Minkoff, ¶ 9.      In Minkoff, we concluded that law

enforcement unreasonably impeded the right to an independent test when an officer

inaccurately, albeit in good faith, stated a blood test would show a higher BAC level than

a breath test, and the defendant withdrew his request based on that representation.

Minkoff, ¶ 16. Though Officer Haag’s comment suggested that Weber would have to have

the funds ready to pay for any independent blood test, Weber never wavered from his

request for an independent test; we thus cannot conclude any possible misrepresentation

unreasonably impeded Weber’s right.

¶14    Weber relatedly argues the officers unreasonably required him to pay for the $150

test with cash despite only having around $45 on hand.3 In the booking video, Officer


3
 It is unclear from the record if the $150 cash-only fee is a requirement specific to Valley Medical
Center, the Department’s usual contact for independent tests, or of independent blood test
                                                 7
Haag seems to accept Weber’s explanation that he would pay for an independent draw

through insurance or his bank account. Officer Haag knew that Weber did not have the

full amount on hand before he made calls in an attempt to arrange an independent test.

Sergeant Brooks’s later statement that the fee must be paid in cash did not contribute to the

officers’ inability to locate a provider to administer an independent test. There was no

reasonable probability KRMC would administer a blood draw without a doctor’s note, and

Weber took no action of his own to attempt to arrange an independent test or to obtain a

doctor’s note. With no potential test by any provider in sight, Weber’s argument that law

enforcement unreasonably impeded his right to obtain an independent test by stating he

needed to pay its $150 fee in cash is speculative.

¶15    Weber maintains that a test would not have lost its independence if Officer Haag or

Sergeant Brooks requested a hospital perform the test. By its plain language, however, the

statute authorizing independent tests distinguishes between an “independent” blood test

and a test ordered at the “direction” of law enforcement. See § 61-8-405(2), MCA

(“In addition to any test administered at the direction of a peace officer. . . . The failure or

inability to obtain an independent test by a person does not preclude the admissibility in

evidence of any test given at the direction of a peace officer.” (emphasis added)). Had the

officers transported Weber to a hospital and ordered a blood test under their own

authority—even with Weber’s consent—that test would not be “independent” because it

occurred at the “direction” of law enforcement.           Because such a test would not be


providers generally. Either way, the nature of an independent blood test indicates law enforcement
has no control over how the administering organization requires the testing fee be paid.
                                                8
independently administered, we cannot conclude law enforcement’s refusal to direct a

hospital to administer a blood test unreasonably impeded Weber’s right to an independent

test under § 61-8-405(2), MCA.

¶16    Finally, Weber was never unreasonably denied access to his phone or prevented

from making a call to arrange a test. Officer Haag initially seized Weber’s phone during a

routine pat-down search at the police station. Weber requested to use his phone, and

Officer Haag handed it to him after the breathalyzer tests were completed. Weber freely

looked through his phone for several minutes before voluntarily placing it back on the

counter. After requesting an independent blood test, Weber never asked to use his phone

to look up or to call a provider to administer a blood draw. Instead, he repeatedly insisted

that the officers make those arrangements. In Sidmore, we held that law enforcement

officers did not unreasonably impede a defendant’s request for an independent blood test

when they provided him a phone book and a phone to arrange for a test, but the defendant,

over the course of about 30 minutes, failed to make any calls attempting to arrange one.

Sidmore, 286 Mont. at 237-38, 951 P.3d at 570. Sidmore was decided in 1997; here, Weber

accessed a modern smartphone, looked through it, and voluntarily placed it back on the

counter. While he was alone in the booking area, Weber accessed his phone but did not

attempt to place any calls, either to a medical provider or anyone else, to try to arrange a

test. Weber was alone in the booking area with his phone for roughly the same amount of

time as the defendant in Sidmore. As in Sidmore, Weber’s own failure to act does not

prove unreasonable impediment by law enforcement. See Sidmore, 286 Mont. at 238,

951 P.3d at 570.

                                             9
¶17    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. Weber has not shown on this record that law enforcement’s

actions unreasonably impeded his right to arrange an independent blood test.            The

District Court’s interpretation and application of the law were correct, and it correctly

denied Weber’s motion to dismiss. The judgment is affirmed.



                                                 /S/ BETH BAKER


We Concur:


/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                            10